Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with John Mattingly (Reg. No. 30,293) on 27 April 2022.
The application has been amended as follows: 
1. (Currently Amended) A management system, comprising:
a server;
a plurality of client devices, which each include a processor and a memory, the client devices each connected to the server via a network; and
a plurality of nodes implementing a blockchain, the plurality of nodes connected to the plurality of client devices and the server via the network,
wherein a first client device of a first stakeholder of a plurality of stakeholders, is configured to:
obtain information from a first code of a first product of a first stakeholder, 
obtain information from a second code of a second product of a second stakeholder, 
generate data based on the obtained information, 
generate a file name; [[and]] 
generate an extensible markup language (XML) file containing identification (ID) information of the first stakeholder and ID information of the second stakeholder, and 
transmit to the server the XML file, the file name and the data,
wherein the server includes a storage device that stores[[:]] the file name in association with the XML file and the data,
wherein the server is configured to:
delete ID information of the second stakeholder from the stored XML file and leave the ID information of the first stakeholder unchanged to generate first management data,
generate a first hash value for the first management data,
delete ID information of the first stakeholder from the stored XML file and leave the ID information of the second stakeholder unchanged to generate second management data,
generate a second hash value for the second management data,
transmit the generated first hash value and the second hash value to at least one node implementing the blockchain,
receive a browsing request specifying the file name and one of the first stakeholder identification information and the second stakeholder ID information from the client device, and 
return to the client device one of first management data and second management data corresponding to the received one of the first stakeholder identification information and the second stakeholder ID information.
2. (Canceled).

3. (Previously Presented)  The server device according to claim 1, wherein
the server is configured to generate a third hash value that is a combination of the first management data and the second management data.

4. (Currently Amended)  The server device according to claim 1, wherein
the client device includes a plurality of client devices corresponding to the plurality of stakeholders

5. – 9. (Canceled).  

10. (Currently Amended) A traceability method by a system having a plurality of client devices, a server device, and plurality of nodes implementing a blockchain, comprising:
obtaining, by a first client device of a first stakeholder of a plurality of stakeholders, information from a first code of a first product of a first stakeholder[[,]]; 
 obtaining, by the first client device, information from a second code of a second product of a second stakeholder[[,]]; 
generating, by the first client device, data based on the obtained information[[,]]; 
generating, by the first client device, a file name; and
generating, by the first client device, an extensible markup language (XML) file containing identification (ID) information of the first stakeholder and ID info of the second stakeholder;
transmitting, by the first client device, to the server the XML file, the file name and the data;

storing, by the server device, the file name in association with the XML file and the data;
deleting, by the server device, ID information of the second stakeholder from the stored XML file and leaving the ID information of the first stakeholder unchanged to generate first management data;
generating, by the server device, a first hash value for the first management data;
deleting, by the server device, ID information of the first stakeholder from the stored XML file and leaving the ID information of the second stakeholder unchanged to generate second management data;
generating, by the server device,  ;
transmitting, by the server device, the generated first hash value and the second hash value to at least one node implementing the blockchain;
receiving, by the server device, a browsing request specifying the file name and one of the first stakeholder identification information and the second stakeholder ID information from the client device; and
returning, by the server device and to the client device, one of first management data and second management data corresponding to the received one of the first stakeholder identification information and the second stakeholder ID information.
        11. (Canceled).

        12. (Previously Presented)  The traceability method according to claim 10, wherein
        generating a hash value which is a collection of the first hash value and the second hash value.

13. (Previously Presented)  The traceability method according to claim 10, wherein each of the plurality of client devices is operated by a different user.


Reasons for Allowance
Claims 1, 3, 4, 10, 12 and 13 are allowed as amended/presented above and claims 2, 5-9 and 11 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 10:

Claim 1 discloses:
A management system, comprising:
a server;
a plurality of client devices, which each include a processor and a memory, the client devices each connected to the server via a network; and
a plurality of nodes implementing a blockchain, the plurality of nodes connected to the plurality of client devices and the server via the network,
wherein a first client device of a first stakeholder of a plurality of stakeholders, is configured to:
obtain information from a first code of a first product of a first stakeholder, 
obtain information from a second code of a second product of a second stakeholder, 
generate data based on the obtained information, 
generate a file name;
generate an extensible markup language (XML) file containing identification (ID) information of the first stakeholder and ID information of the second stakeholder, and 
transmit to the server the XML file, the file name and the data,
wherein the server includes a storage device that stores the file name in association with the XML file and the data,
wherein the server is configured to:
delete ID information of the second stakeholder from the stored XML file and leave the ID information of the first stakeholder unchanged to generate first management data,
generate a first hash value for the first management data,
delete ID information of the first stakeholder from the stored XML file and leave the ID information of the second stakeholder unchanged to generate second management data,
generate a second hash value for the second management data,
transmit the generated first hash value and the second hash value to at least one node implementing the blockchain,
receive a browsing request specifying the file name and one of the first stakeholder identification information and the second stakeholder ID information from the client device, and 
return to the client device one of first management data and second management data corresponding to the received one of the first stakeholder identification information and the second stakeholder ID information.
Claim 10 discloses:
A traceability method by a system having a plurality of client devices, a server device, and plurality of nodes implementing a blockchain, comprising:
obtaining, by a first client device of a first stakeholder of a plurality of stakeholders, information from a first code of a first product of a first stakeholder; 
obtaining, by the first client device, information from a second code of a second product of a second stakeholder; 
generating, by the first client device, data based on the obtained information; 
generating, by the first client device, a file name; and
generating, by the first client device, an extensible markup language (XML) file containing identification (ID) information of the first stakeholder and ID info of the second stakeholder;
transmitting, by the first client device, to the server the XML file, the file name and the data;
storing, by the server device, the file name in association with the XML file and the data;
deleting, by the server device, ID information of the second stakeholder from the stored XML file and 
generating, by the server device, a first hash value for the first management data;
deleting, by the server device, ID information of the first stakeholder from the stored XML file and leaving the ID information of the second stakeholder unchanged to generate second management data;
generating, by the server device, a second hash value for the second management data;
transmitting, by the server device, the generated first hash value and the second hash value to at least one node implementing the blockchain;
 receiving, by the server device, a browsing request specifying the file name and one of the first stakeholder identification information and the second stakeholder ID information from the client device; and
returning, by the server device and to the client device, one of first management data and second management data corresponding to the received one of the first stakeholder identification information and the second stakeholder ID information.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3, 4, 12 and 13 each depend from one of allowable claims 1 and 10, and therefore claims 3, 4, 12 and 13 are allowable for reasons consistent with those identified with respect to claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627